Citation Nr: 0420814	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-16 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from September 1990 to April 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

The veteran has indicated that he would like information on 
VA home loans.  There is no indication in the claims file 
that such information has been provided to the veteran.  This 
matter is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  The veteran's sole service-connected disability is left 
hip fasciitis, evaluated as 10 percent disabling.

3.  The veteran's ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes and 
interests is not impaired as a result of disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to vocational 
rehabilitation benefits under Chapter 31, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3100, 3101, 
3102 (West 2002); 38 C.F.R. §§ 21.40, 21.51, 21.52 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944 (U.S.Vet. App. June 24, 
2004) (Pelegrini II).  In Pelegrini II, slip op. at 11, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide and 
that, furthermore, in what can be considered a fourth element 
of the requisite notice, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, under 38 C.F.R. § 3.159(b).

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

With respect to the duty to notify, in February 2002, prior 
to the RO's initial unfavorable decision, a letter was sent 
to the veteran acknowledging the receipt of his application 
for VA vocational rehabilitation benefits.  The veteran was 
informed that the emphasis of the program was to assist him 
in obtaining employment that is compatible with his 
disability.  He was requested to complete the enclosed 
Rehabilitation Needs Inventory form.  The veteran was advised 
that the information he provides would assist VA in 
determining his qualification for this program in a timely 
manner.  The Board also notes that the March 2002 decision 
and April 2002 statement of the case provided the veteran 
with a summary of the findings, the regulations governing 
entitlement to vocational rehabilitation benefits, and the 
application of such regulations to the veteran's current 
employment situation.  The statement of the case also 
included a recitation of the procedural history of the 
veteran's claim, the actions taken by the RO, the evidence 
received, and the relevant laws and regulations considered.  

The Board notes that in the May 2004 remand, the RO was 
ordered to readjudicate the veteran's claim and to issue a 
supplemental statement of the case after obtaining his 
vocational rehabilitation folder and ensuring that all 
Veterans Claims Assistance Act of 2000 (VCAA) requirements 
had been met.  The basis for such remand order was to ensure 
that the veteran was properly notified of all relevant 
evidence considered, to consider any additions made to the 
vocational rehabilitation file since such had last been 
associated with the claims file.  The Board observes that no 
supplemental statement of the case has been issued by the RO, 
however, in a May 2004 Memorandum included in the veteran's 
claims file, the Vocational Rehabilitation and Employment 
(VRE) officer indicated that the record was complete and that 
after review the prior decision was still appropriate.  The 
Board further observes that, following the May 2004 remand, 
the veteran has not submitted any additional evidence to be 
considered, and, his representative, in his June 2004 Brief, 
acknowledges that subsequent to the Board's May 2004 Remand, 
no additional evidence has been incorporated into the record.  
As such, there is no need for issuance of a supplemental 
statement of the case and there is no prejudice in the Board 
now considering the veteran's claim.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).  

Relevant to the duty to assist, the Board observes that the 
RO performed an evaluation of the veteran's disabilities 
relevant to his employment, to include consideration of his 
service-connected left hip fasciitis as well as the veteran's 
responses from the Rehabilitation Needs Inventory.  There is 
no indication that any additional evidence probative of the 
veteran's claim is available.  

Moreover, in a precedential opinion VA's General Counsel 
ruled that under 38 U.S.C. § 5103(a), VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim, nor assist a claimant in developing 
such evidence, where there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  In 
essence the veteran notes problems relating the location 
and/or amount of compensation anticipated in certain jobs, as 
opposed to his unsuitability for employment due to actual 
disability.  Thus, in the circumstances of this case, the 
facts, as averred by the veteran, do not provide a legal 
basis for entitlement to vocational rehabilitation benefits, 
and, as such a remand for additional development would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Additionally, because the RO has 
provided the veteran with all required notice relevant to the 
legal basis for the denial of his claim, the Board finds that 
there is no prejudice in proceeding with the claim at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
cf. Sutton v. Brown, 9 Vet. App. 553, 567 (1996).

II.  Entitlement to Vocational Rehabilitation Benefits

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to become employable to the maximum 
extent feasible and to obtain and maintain suitable 
employment.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.1 (2003).  

The applicable law and VA regulations provide that a person 
shall be entitled to a rehabilitation program under Chapter 
31 if such person is a veteran who (a)(1) has a service-
connected disability rated at 20 percent or more that was 
incurred or  aggravated in service on or after September 16, 
1940; (2) is hospitalized for a service-connected disability 
and has a disability that will likely be compensable at a 
rate of 20 percent or more; or (3) has a service-connected 
disability which is compensable, or is likely to be 
compensable at less than 20 percent, if the individual filed 
an original application for Chapter 31 before November 1, 
1990, and (b) is determined by VA to be in need of 
rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102(1)(A), (B); 38 C.F.R. § 21.40.  

An "employment handicap" means an impairment, resulting in 
substantial part from a disability described in section 
3102(1)(A) of this title, of a veteran's ability to prepare 
for, obtain, or retain employment consistent with the 
veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 
3101(1); 38 C.F.R. § 21.51(b).  Impairment is defined as 
restrictions on employability caused by the veteran's 
service-connected and nonservice-connected disabilities, 
negative attitudes toward the disabled, deficiencies in 
education and training, and other pertinent factors.  
38 C.F.R. § 21.51(c)(1).  

An employment handicap does not exist when any one of the 
following conditions is present:  (i) The veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; or (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 C.F.R. § 
21.51(f)(2).

The veteran's service-connected disability need not be the 
sole or primary cause of the employment handicap, but it must 
materially contribute to the impairment as described above in 
38 C.F.R. § 21.51(c)(1).  Therefore, its effects must be 
identifiable, measurable, or observable.  38 C.F.R. 
§ 21.51(c)(3). 

Evidence of the consistency of interests with training and 
employment may be based on the veteran's statements to a VA 
counseling psychologist during initial evaluation or 
subsequent re-evaluation, the veteran's history of 
participation in specific activities; or information 
developed by VA through use of interest inventories.  38 
C.F.R. § 21.51(c)(4).

The veteran's abilities to obtain or retain employment are 
not impaired if he has a history of current, stable, 
continuous employment.  38 C.F.R. § 21.51(e)(2), (3).

The law and regulations also provide that a separate 
determination addressing whether a "serious employment 
handicap" exists shall be made in each case in which an 
employment handicap is found.  38 U.S.C.A. § 3106(a) (West 
2002); 38 C.F.R. § 21.52(a).  A veteran who has been found to 
have an employment handicap shall be held to have a serious 
employment handicap if he or she has: (1) A neuropsychiatric 
service-connected disability rated at thirty percent or more 
disabling; or (2) any other service-connected disability 
rated at fifty percent or more disabling.  38 C.F.R. § 
21.52(c).  

In Davenport v. Brown, 7 Vet. App. 476 (1995), a case 
involving basic eligibility for vocational rehabilitation 
training under Chapter 31, the Court issued a decision 
addressing the provisions of 38 C.F.R. § 21.51, which set 
forth the criteria for finding that an employment handicap 
exists.  Specifically, the Court held that 38 C.F.R. § 
21.51(c)(2), which required that a veteran's service-
connected disability "materially contribute" to his 
employment handicap, was invalid and in excess of statutory 
authority, because 38  U.S.C.A. § 3102 (West 1991), the 
statutory authority for 38 C.F.R. § 21.51(c)(2), did not 
require a causal nexus between a service-connected disability 
and an employment handicap.  The Court further held that, to 
the extent that 38 C.F.R. § 21.51(c)(2), (e),(f)(1)(ii) and 
(f)(2) include the "materially contribute" language and 
require a causal nexus between a veteran's service-connected 
disability and his employment handicap, those regulatory 
provisions are unlawful.

Subsequent to Davenport, and pursuant to the Veterans' 
Benefits Improvement Act of 1996, the law was amended to 
require that a veteran's employment handicap result from a 
service-connected disability.  Pub. L. No. 104-275, § 101(a), 
110 Stat. 3322 (Oct. 9, 1996) (codified as amended at 38 
U.S.C.A. § 3101 (West 2002)).  This amendment is only 
effective as to claims filed on or after October 9, 1996.  As 
the veteran filed his claim in February 2002, such law is 
applicable to this case. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran is service-connected for left hip fasciitis and 
is currently in receipt of a 10 percent disability rating, 
effective June 18, 1998.  He also has nonservice-connected 
right knee, left knee, bilateral ankle, and plantar fasciitis 
disabilities.  The veteran contends that he has a serious 
employment handicap that, along with his 10 percent 
disability rating, entitles him to vocational rehabilitation 
benefits.    

In February 2002, the veteran submitted a statement 
addressing the issues contained in the Rehabilitation Needs 
Inventory form.  He indicated that he had previous employment 
as a City Councilman for approximately four months, caretaker 
for the developmentally disabled for approximately two 
months, counselor at a group home for the chronically 
mentally ill for close to four years, and assistant landlord 
for close to a year.  Other past jobs included researcher, 
newspaper writer and editor, hotel front desk clerk and 
banquet worker, hydraulic bundler operator, pizza delivery 
person, overseas radio correspondent, published author, and 
security guard.  

The veteran has a degree in English Writing from Concordia 
College, where he graduated from in May 1989 magna cum laude.  
He also has a year of post-graduate study in philosophy and 
criminal justice at the University of North Dakota.  At the 
time the veteran filed his claim, he was a student at the 
University of North Dakota School of Law and was scheduled to 
graduate in May 2004.  

The veteran indicated that it would not be possible to return 
to work in a former occupation or for a former employer if a 
job were available because he is unable to return to any job 
in Seattle, to include his jobs as a counselor at a group 
home for the chronically mentally ill or as an assistant 
landlord, as his ex-wife has custody of his son in North 
Dakota.  He also stated that he could not return to his 
former jobs because the degree of "lifting and carrying 
heavy objects" at his former jobs (equipment for renovating 
apartments as a landlord or combative patients in the 
psychiatric field) aggravates his disabilities, and that his 
former professions do not bring in a significant income, 
which he now requires to support his son and begin saving for 
retirement.  The veteran indicated that he wishes to become a 
lawyer, based on his interest level and the income such a 
profession would provide.  

Regarding his service-connected disability, left hip 
fasciitis, the veteran stated that he was limited in how far 
he can walk, how much he can lift, and to a degree, how long 
he can stand.  He indicated that while qualified for an 
administrative job in a psychiatric setting, he stated that 
he does not want such a job as he would be overworked and 
underpaid.  The veteran indicated that he did not receive 
Social Security disability income, pension benefits, worker's 
compensation benefits, food stamps, or welfare assistance.  
He also stated that he did not like his disability or 
limitations and finds it hateful to himself to use the word 
'disability' in association with himself.  

In February 2002, a Vocational Rehabilitation Counselor 
assessed the veteran's eligibility for vocational 
rehabilitation benefits.  The counselor noted the following 
significant impairments of the veteran's ability to prepare 
for, obtain, or retain employment: number of nonservice-
connected disabling conditions, unstable work history, and 
chronic pain.  She found that the veteran did not have a 
serious employment handicap.  The counselor observed that the 
veteran's service-connected left hip fasciitis had employment 
limitations relative to walking, lifting, and standing.  The 
veteran's nonservice-connected left and right knee disorders 
had employment limitations relative to walking, standing, 
squatting, kneeling, crawling, and lifting and his 
nonservice-connected bilateral ankle disability and plantar 
fasciitis had employment limitations relative to walking and 
standing.  The counselor found that the veteran had an 
impairment of employability, however, the substantial 
impairment was relative to his nonservice-connected 
disabilities.  The counselor further noted that the veteran 
had developed skills and education/training.  It was found 
that unemployability was not outside the veteran's control.  
It was also observed that the veteran had transferable 
skills.

Based on the foregoing evidence, the Board finds that the 
veteran is not entitled to vocational rehabilitation 
benefits.  Initially, the veteran does not meet the service-
connected disability requirements of 38 U.S.C.A. § 
3102(1)(A), (B) and 38 C.F.R. § 21.40(a).  The regulations 
clearly indicate that, in order to be eligible, the veteran 
must have a service-connected disability rated at 20 percent 
or more that was incurred or aggravated in service on or 
after September 16, 1940, is hospitalized for a service-
connected disability and has a disability that will likely be 
compensable at a rate of 20 percent or more; or has a 
service-connected disability which is compensable, or is 
likely to be compensable at less than 20 percent, if the 
individual filed an original application for Chapter 31 
before November 1, 1990.  The veteran's only service-
connected disability, left hip fasciitis, is rated as 
10 percent disabling, based on acknowledgment of painful 
motion.  Since the assignment of that rating the veteran has 
not identified any increase in the severity of his hip 
disability; nor has he identified or submitted any medical 
evidence pertinent to the hip.  Additionally, there is no 
evidence that he is hospitalized for any disability and he 
did not file his original application for Chapter 31 before 
November 1, 1990.  As such, the veteran fails to meet the 
service-connected disability requirements.  

The Board also finds that, based on these facts, the veteran 
is not in need of rehabilitation to overcome an employment 
handicap.  The Board recognizes that the veteran has an 
employment impairment as his service-connected left hip 
fasciitis results in employment limitations relative to 
walking, lifting, and standing, and that he has significant 
employment limitations due to the number of nonservice-
connected disabling conditions, unstable work history, and 
chronic pain.  See 38 C.F.R. § 21.51(c)(1).  However, the 
Board finds that the veteran is qualified for suitable 
employment, but he has not obtained or retained such 
employment for reasons within his control.  38 C.F.R. § 
21.51(f)(2)(i).  Specifically, the veteran has indicated that 
while he believed he was qualified for an administrative job 
in a psychiatric setting, he stated that he does not want 
such a job as he would be overworked and underpaid.  
Furthermore, the veteran has a college degree, post-graduate 
credits, and is planning on earning a law degree.  The Board 
also observes that the veteran's wide variety of work 
experiences has provided him with transferable skills.  While 
the veteran was not employed at the time of filing for 
vocational rehabilitation benefits, such unemployment was due 
to enrollment in law school.  Therefore, the Board finds that 
the veteran has the education, training, and skills to 
overcome the effects of his impairment of employability 
through employment in an occupation consistent with his 
pattern of abilities, aptitudes and interests, and is capable 
of successfully maintaining such employment.  
38 C.F.R. § 21.51(f)(2)(iii).

The Board need not address whether the veteran has a serious 
employment handicap as the Board finds that he does not have 
an employment handicap.  38 U.S.C.A. § 3106(a) (West 2002); 
38 C.F.R. § 21.52(a).  However, for the sake of completeness, 
the Board notes that the veteran does not have a 
neuropsychiatric service-connected disability rated at thirty 
percent or more disabling or any other service-connected 
disability rated at fifty percent or more disabling.  
38 C.F.R. § 21.52(c).  

For the reasons stated above, the Board finds that the 
evidence does not show that the veteran's disabilities are 
productive of an employment handicap, and therefore, the 
criteria for entitlement to a program of vocational 
rehabilitation services are not met.


ORDER

Entitlement to vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code, is denied. 



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



